Title: General Orders, 12 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Thirsday March 12th 1778.
MarlboroughManchester Minden.


The sentence in yesterday’s orders respecting one Lieutt Dickason therein set forth to belong to 5th Virginia Regiment is a mistake (as there neither is, nor has been such an Officer in the Regiment) occasion’d by some Villain who imposed himself upon the Gentlemen who constituted the Court in that Character their distance from Camp prevented a sooner discovery of the Imposition.
